Case 1:19-cv-00145-ER Document 45 Filed 02/26/19 Page 1of1

 

withers Bergman“

430 Park Avenue, 10th Floor, New York, New York 10022-3505
t: +1 212 848 9800
f: +1 212 848 9888

www.withersworldwide.com

February 26, 2019

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall

United States Courthouse

40 Foley Square

Courtroom 619

New York, New York 10007

Re: Troika Media Group, Inc, et al. v. Nicola Stephenson, et al., Index No.: 19-cv-00145-ER

Dear Judge Ramos:

Our firm represents the Plaintiffs in this action. Pursuant to Your Honor’s Memorandum
Endorsement, dated February 15, 2019 (Dkt. No.39), Plaintiffs were to file their Amended
Complaint by February 25, 2019.We timely filed Plaintiffs' Amended Complaint yesterday,
February 25, 2019, but we inadvertently did not include the two newly-added Plaintiffs as filing
parties in the ECF screen asking us to list the parties we were filing for. This morning, we
received an ECF notification alerting us of this omission. The ECF notification further stated that
before we can refile Plaintiffs' Amended Complaint, we would first need the Court's approval.

We write to respectfully request Your Honor’s approval to refile Plaintiffs’ Amended
Complaint.

Respectful bmitted,

LA

Joseph Gallo

Withersworldwide

London Geneva Zurich Milan Padua

Hong Kong Singapore Tokyo British Virgin Islands
New York Greenwich New Haven San Francisco
Los Angeles Rancho Santa Fe San Diego

Withers SBL
Melbourne Sydney
